Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 2, 5, 8, 9, 12, 15, 16 rejected under 35 U.S.C. 102a1 as being anticipated by Emmons: 20150032264 hereinafter Emm.
Regarding claim 1
Emm teaches:
An artificial intelligence device comprising: 
a communication interface configured to receive information (Emm: ¶ 28; Fig 4: controller 18 comprising network port 106, input/output block 128); and a processor (Emm: ¶ 28; Fig 4: controller 18 comprising processor 114) configured to: 
receive, via the communication interface, weather information (Emm: ¶ 28, 33; Fig 2, 3: controller 18 communicates with local and wide area networks to receive weather data) and a dust information set including dust concentrations measured by one or more external devices (Emm: ¶ 28, 33, 42-45, 61, 62; Fig 2, 3: controller 18 communicates with local and wide area networks to receive a dusting information set comprising indoor air quality related to particulates including dust, pollen, etc., concentrations thereof) located in a space (Emm: ¶ 28, 33, 42-45, 61, 62; Fig 2, 3: the indoor readings acquired by sensors internal and external to the controller, said readings acquired by sensors  and transmitted over a network to the controller); 
obtain dust flow information based on the received weather information and the received dust information set (Emm: ¶ 28, 33, 34, 42-45 weather and particulate data concentrations received periodically from local and wide area networks), 
wherein the dust flow information indicates change in a dust state over time in the space in which an air cleaner is located (Emm: ¶ 2-5, 28, 33, 34, 42-45, 54, 64, 70: system periodically determines and/or predicts a need for improved air quality, air cleaning, ventilation , etc. based on weather and air quality data received from a wide area and/or local network, the ventilation comprising an air filter said air filter integrated with or accessory to an HVAC system), 
determine an operation time of the air cleaner based on the obtained dust flow information (Emm: ¶ 2-5, 28, 33, 34, 42, 43, 54, 64, 70; Fig 14, 15: system predicts a need for improved air quality or otherwise determines and schedules an amount of time in which air cleaning at least in the form of ventilation is needed based on periodically acquired dust, pollen, pollutant, etc. contamination data and schedules operation based thereon), and 
transmit, via the communication interface, a notification for requesting operation at the determined operation time to the air cleaner (Emm: ¶ 54, etc. processor of controller system transmits operational parameters to the HVAC system, said system comprising an air filter and operable to clean or otherwise improve air, quality parameters thereof during regular operation).

Regarding claim 2
Emm teaches:
The device of claim 1, wherein the dust flow information includes a dust state of the space after a certain time. (Emm: Abstract; ¶ 4, 28, 38, 42-49: indoor and outdoor dust, pollutant, etc. data is periodically acquired and measured against a determined air quality threshold and operable to predict when cleaning, ventilation, etc. is needed and no longer needed; in this way each of the periodically acquired measurements comprise a dust state after the time of the acquisition of the preceding measurement)

Regarding claim 5
Emm teaches:
The device of claim 1, further comprising an output interface, wherein the processor is further configured to output, via the output interface, the notification including a reservation notification to perform an air cleaning function of the air cleaner at the operation time (Emm: ¶ 2-5, 28, 33, 34, 42, 43, 54, 64, 70, 812; Fig 14, 15: system determines and schedules an amount of time in which air cleaning at least in the form of ventilation is needed based on periodically acquired dust, pollen, pollutant, etc. contamination data and schedules operation based thereon and displays operational timing information based thereon)

Claims 8, 15 recite similar limitations as those of claim 1 and are similarly rejected.

Claims 9, 16 recite similar limitations as those of claim 2 and are similarly rejected.

Claim 12 recites similar limitations as those of claim 5 and is similarly rejected.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 10, 11, 17, 18 rejected under 35 U.S.C. 103 as being unpatentable over Emmons: 20150032264 hereinafter Emm as applied to claims 1, 2, 5, 8, 9, 12, 15, 16 supra and further in view of Tae: 20200248916.

Regarding claim 3
Emm teaches:
The device of claim 2, wherein the processor is further configured to determine a second time as the operation time of the air cleaner when the dust state is determined to change to an undesirable state after the certain time (please see claims 1, 2 supra; Emm: Abstract; ¶ 4, 28, 38, 42-49, etc.) Emm teaches predicting a time when the air quality parameter set including dust state, pollutant level, etc. exceeds a threshold but does not teach operation of system to improve air quality before the threshold is reached.
In a related field of endeavor Tae teaches a system and method for 
receiving weather information and a dust information set including dust concentrations measured by one or more external devices located in a space (Tae: ¶ 3, 14, 24, 51-57, 63-67; Fig 1: a sensor in communication with a processor and memory operable to measure environmental information including weather data in the form of temperature, humidity, dust, etc. and control operational modes of an air handler based on a degree of air cleanliness);
obtaining dust flow information based on the received weather information and the received dust information set, wherein the dust flow information indicates change in a dust state over time in the space in which an air cleaner is located (Tae: ¶ 8-12, 17, 140, 141: weather, dust, etc. information collected over predetermined period, said information stored and operable to predict a load corresponding to a predetermined environmental information value(s) and determine an operational mode of an air handler, such as air cleaning, based thereon); 
determining an operation time of the air cleaner based on the obtained dust flow information (Tae: ¶ 8-12, 17, 140, 141, 185-188: operation time and mode scheduled based on the load of an environmental information parameter value); and transmitting a notification for requesting operation at the determined operation time to the air cleaner (Tae: ¶ 76, 86, 91, 202, 203, 238, etc.: system schedules and operates the air handler based on predicted and/or schedules operational times, modes, etc.) wherein the system operates to determine a second time as the operation time of the air cleaner when the dust state is determined to change to an undesirable state after the certain time, wherein the second time is earlier than the certain time (Tae: ¶ 238-241: system operates to predict an environmental state such as a dust state parameter value and adjust an existing scheduled timing of operation the air hander system based thereon). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the prediction and subsequent future schedule modification taught by Tae with the Emm taught predictions for operation of an air cleaning function of a device. The average skilled practitioner would have been motivated to do so for the purpose of  providing air quality which does not approach a threshold and would have expected only predictable results therefrom.

Regarding claim 4
Emm in view of Tae teaches or suggests:
The device of claim 1, wherein the weather information includes a wind direction or a wind speed of the space (Emm: ¶ 28: processor acquires and displays and indoor and or outdoor wind direction and/or speed and operates a control algorithm operative to predict times when operation of the system should occur to improve indoor air quality based on air quality thresholds; i.e. the system receives weather information with respect to the location of the system, the information including indoor and or outdoor wind speed and direction) (Tae: ¶ 3, 49-53, 36-67: system operates to maintain air flow parameters of a space). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the prediction and scheduling taught by Tae with the Emm taught predictions for operation of an air cleaning function of a device including utilizing the Emm or Tae taught air flow data and control. The average skilled practitioner would have been motivated to do so for at least the purpose of determining or adapting a fan speed of the device or other air flow conditions of an indoor or outdoor space and would have expected only predictable results therefrom. 

Claims 10, 17 recite similar limitations as those of claim 3 and are similarly rejected.

Claims 11, 18 recite similar limitations as those of claim 4 and are similarly rejected.


Claims 6, 7, 13, 14, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Emmons: 20150032264 hereinafter Emm as applied to claims 1, 2, 5, 8, 9, 12, 15, 16 supra and further in view of Mujumdar: 20210164682 hereinafter Muj.

Regarding claim 6
Emm teaches:
The device of claim 1, further comprising a memory configured to store an air quality state prediction wherein the air quality state prediction model predicts a time when the dust state of the space is determined to change to an undesirable state (Emm: ¶ 4, 38-49, etc.: processor operates a control algorithm operative to predict times when operation of the system should occur to improve indoor air quality based on air quality thresholds), based on a control algorithm stored in memory (Emm: ¶ 28, 34, 39-40, etc.). Emm teaches predicting a time when the air quality parameter set including dust state, pollutant level, etc. exceeds a threshold but does not teach doing so comprising a model subjected to supervised learning by a deep learning algorithm or a machine learning algorithm. 
In a related field of endeavor Muj teaches a system and method for integrating operation of a plurality of IoT device including a plurality of air filters based on a machine learning algorithm (Muj: Abstract; ¶ 1-5, 54, 60) wherein the algorithm comprises a supervised learning method used to train a prediction model based on a rate of change of air quality (Muj: Abstract; ¶ 90, 120-123, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to improve the Emm system and method by employ of the Muj taught supervised or reinforcement algorithms. The average skilled practitioner would have been motivated to do so for the purpose of  predicting a relationship of an air quality parameter to a threshold and would have expected only predictable results therefrom 

Regarding claim 7
Emm in view Muj teaches or suggests:
The device of claim 6, wherein the supervised learning is based at least on using a training set including an average value of the dust concentrations measured by the one or more external devices, the weather information, and a determined time period to reach the undesirable state. The Emm in view of Muj system collects average values of environmental parameters such as dust concentrations (Emm: 18-33), weather information such as indoor and outdoor temperatures (Emm: ¶ 28, etc.) and time period predictions (Emm: ¶ 28, 42-45, etc.); (Muj: ¶ 90-93). The Emm in view of Muj system also utilizes determined parameters measured by sensors for input to the learning algorithm (Muj: ¶ 54, 57, 66, 138-140, etc.). Examiner takes official notice that it was well known at the time of the invention to utilize collected parameters as inputs to a supervised learning system such as that of Emm in view of Muj and as such the recited training set would have comprised obvious parameters by which to train the system. The average skilled practitioner would have been motivated to do so for the purpose of  determining particular operational times and modes based on a dust measurement parameter threshold, a weather data parameter, and timings thereof and would have expected only predictable results therefrom. 

Claims 13, 19 recite similar limitations as those of claim 6 and are similarly rejected.

Claims 14, 20 recite similar limitations as those of claim 7 and are similarly rejected.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL C MCCORD/Primary Examiner, Art Unit 2654